Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 1 of 15 PagelD: 383

EXHIBIT A |
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 2 of 15 PagelD: 384

et
=
—
4
a
=

 

 

FORMS - FILED JULY 6, 2006
FROM: LARRY PODOSHEN, SENIOR ANALYST

COMMERCIAL PROPERTY LI-CF-2006-175

NEW ENDORSEMENTS FILED TO ADDRESS EXCLUSION OF
LOSS DUE TO VIRUS OR BACTERIA

 

This circular announces the submission of forms filings to address exclusion of loss
due to disease-causing agents such as viruses and bacteria.

BACKGROUND

Commercial Property policies currently contain a pollution exclusion that encompasses
contamination (in fact, uses the term contaminant in addition to other terminology). Although the
pollution exclusion addresses contamination broadly, viral and bacterial contamination are specific
types that appear to warrant particular attention at this point in time.

ISO ACTION

We have submitted forms filing CF-2006-OVBEF in all ISO jurisdictions and recommended the
filing to the independent bureaus in other jurisdictions. This filing introduces new endorsement
CP 01 40 07 06 - Exclusion Of Loss Due To Virus Or Bacteria, which states that there is no coverage
for loss or damage caused by or resulting from any virus, bacterium or other microorganism
that induces or is capable of inducing physical distress, illness or disease.

 

 

Note: In Alaska, District of Columbia, Louisiana*, New York and Puerto Rico, we have submitted
a different version of this filing, containing new endorsement CP 01 75 07 06 in place of CP 01 40.
The difference relates to lack of implementation of the mold exclusion that was implemented in
other jurisdictions under a previous multistate filing.

Both versions of CF-2006-OVBEF are attached to this circular.

* In Louisiana, the filing was submitted as a recommendation to the Property Insurance Association
of Louisiana (PIAL), the independent bureau with jurisdiction for submission of property filings.

PROPOSED EFFECTIVE DATE

Filing CF-2006-OVBEF was submitted with a proposed effective date of January 1, 2007, in
accordance with the applicable effective date rule of application in each state, with the exception of
various states for which the insurer establishes its own effective date.

 

Upon approval, we will announce the actual effective date and state-specific rule of effective date
application for each state.

INSURANCE SERVICES OFFICE, INC. 545 WASHINGTON BOULEVARD JERSEY CITY, NJ 07310-1686
WWW.ISO.COM © ISO Properties, Inc., 2006 Page 1 of 3
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 3 of 15 PagelD: 385
LI-CF-2006-175

 

RATING SOFTWARE IMPACT
New attributes being introduced with this revision:

e Anew form is being introduced.

CAUTION

This filing has not yet been approved. If you print your own forms, do not go beyond the proof stage
until we announce approval in a subsequent circular.

RELATED RULES REVISION

We are announcing in a separate circular the filing of a corresponding rules revision. Please refer to
the Reference(s) block for identification of that circular.

REFERENCE(S)

LI-CF-2006-176 (7/6/06) - New Additional Rule Filed To Address Exclusion Of Loss Due To Virus
Or Bacteria

ATTACHMENT(S)
e Multistate Forms Filing CF-2006-OVBEF

e State-specific version of Forms Filing CF-2006-OVBEF (Alaska, District of Columbia,
Louisiana, New York, Puerto Rico)

 

 

 

 

We are sending these attachments only to recipients who asked to be put on the mailing list for
attachments. If you need the attachments for this circular, contact your company’s circular
coordinator.

PERSON(S) TO CONTACT

If you have any questions concerning:

 

e the content of this circular, please contact:

Larry Podoshen

Senior Analyst

Commercial Property

(201) 469-2597 Fax: (201) 748-1637
comfal@iso.com

lpodoshen@iso.com

or
Loretta Newman, CPCU
Manager
Commercial Property
(201) 469-2582 Fax: (201) 748-1873

comfal@iso.com
Inewman@iso.com

© ISO Properties, Inc., 2006 Page 2 of 3
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 4 of 15 PagelD: 386
LI-CF-2006-175

e the mailing or distribution of this circular, please contact our Customer Service Division:

E-mail: info@iso.com

Fax: 201-748-1472

Phone: 800-888-4476

World Wide Web: http://www.iso.com
Write: See address on page 1

e products or services, please call or e-mail ISO Customer Service, or call your ISO
representative.

Callers outside the United States may contact us using our global toll-free number (International
Access Code + 800 48977489) or by e-mail at info.global@iso.com. For information on all ISO
products, visit us at_http://www.iso.com.

© ISO Properties, Inc., 2006 Page 3 of 3
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 5 of 15 PagelD: 387

IMPORTANT NOTICE FOR USERS OF
ISO PRODUCTS AND SERVICES

Please make sure that your company has authorized your _use of this product_and has complied with the
requirements applicable in the jurisdiction where you plan to use it.

We distribute both state-specific and multi-state products and services. We do not distribute all the multi-state
products and services for use in every jurisdiction due to corporate policy, regulatory preference, or variations or
lack of clarity in state laws.

We provide participating insurers with information concerning the jurisdictions for which our products and services
are distributed. Even in those jurisdictions, each insurer must determine what filing requirements, if any, apply
and whether those requirements have been satisfied.

Now, as in the past, all of our products and services are advisory, and are made available for optional use by
participating insurers as a matter of individual choice. Your company must decide for itself which, if any, ISO
products or services are needed or useful to its operation and how those selected for use should be applied. We
urge that you be guided by the advice of your attorneys on the legal requirements.

Copyright Explanation

The material distributed by Insurance Services Office, Inc. is copyrighted. All
rights reserved. Possession of these pages does not confer the right to print,
reprint, publish, copy, sell, file, or use same in any manner without the
written permission of the copyright owner. Permission is hereby granted to
members, subscribers, and service purchasers to reprint, copy, or otherwise
use the enclosed material for purposes of their own business use relating to
that territory or line or kind of insurance, or subdivision thereof, for which
they participate, provided that:

A. where ISO copyrighted material is reprinted, copied, or otherwise used
as a whole, it must reflect the copyright notice actually shown on such
material.

w

where ISO copyrighted material is reprinted, copied, or otherwise used
in part, the following credit legend must appear at the bottom of each
page so used:

Includes copyrighted material of Insurance Services Office, Inc., with its
permission.

© ISO Properties, Inc., 2006 Edition 11-03
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 6 of 15 PagelD: 388

COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006-OVBEF

Amendatory Endorsement -
Exclusion Of Loss Due To Virus Or
Bacteria

About This Filing

This filing addresses exclusion of loss due to disease-causing agents such as
viruses and bacteria.

New Form
We are introducing:

@ Endorsement CP 01 40 07 06 - Exclusion Of Loss Due To Virus Or Bacteria

Related Filing(s)

Rules Filing CF-2006- OVBER

 

Introduction

 

The current pollution exclusion in property policies encompasses contamination
(in fact, uses the term contaminant in addition to other terminology). Although
the pollution exclusion addresses contamination broadly, viral and bacterial
contamination are specific types that appear to warrant particular attention at this
point in time.

An example of bacterial contamination of a product is the growth of listeria
bacteria in milk. In this example, bacteria develop and multiply due in part to
inherent qualities in the property itself. Some other examples of viral and
bacterial contaminants are rotavirus, SARS, influenza (such as avian flu),
legionella and anthrax. The universe of disease-causing organisms is always in
evolution.

Disease-causing agents may render a product impure (change its quality or
substance), or enable the spread of disease by their presence on interior building
surfaces or the surfaces of personal property. When disease-causing viral or
bacterial contamination occurs, potential claims involve the cost of replacement
of property (for example, the milk), cost of decontamination (for example,
interior building surfaces), and business interruption (time element) losses.

© ISO Properties, Inc., 2006
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 7 of 15 PagelD: 389

COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006- OVBEF Page 2

Current Concerns

 

Although building and personal property could arguably become contaminated
(often temporarily) by such viruses and bacteria, the nature of the property itself
would have a bearing on whether there is actual property damage. An allegation
of property damage may be a point of disagreement in a particular case. In
addition, pollution exclusions are at times narrowly applied by certain courts. In
recent years, ISO has filed exclusions to address specific exposures relating to
contaminating or harmful substances. Examples are the mold exclusion in
property and liability policies and the liability exclusion addressing silica dust.
Such exclusions enable elaboration of the specific exposure and thereby can
reduce the likelihood of claim disputes and litigation.

While property policies have not been a source of recovery for losses involving
contamination by disease-causing agents, the specter of pandemic or hitherto
unorthodox transmission of infectious material raises the concern that insurers
employing such policies may face claims in which there are efforts to expand
coverage and to create sources of recovery for such losses, contrary to policy
intent.

In light of these concerns, we are presenting an exclusion relating to
contamination by disease-causing viruses or bacteria or other disease-causing
microorganisms.

Features Of New Amendatory Endorsement

The amendatory endorsement presented in this filing states that there is no
coverage for loss or damage caused by or resulting from any virus,
bacterium or other microorganism that induces or is capable of inducing
physical distress, illness or disease. The exclusion (which is set forth in
Paragraph B of the endorsement) applies to property damage, time element and
all other coverages; introductory Paragraph A prominently makes that point.
Paragraphs C and D serve to avoid overlap with other exclusions, and Paragraph
E emphasizes that other policy exclusions may still apply.

 

Copyright Explanation

 

The material distributed by Insurance Services Office, Inc. is copyrighted. All
rights reserved. Possession of these pages does not confer the right to print,
reprint, publish, copy, sell, file or use same in any manner without the written
permission of the copyright owner.

© ISO Properties, Inc., 2006
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 8 of 15 PagelD: 390

COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006- OVBEF Page 3

Important Note

Insurance Services Office, Inc. (ISO) makes available advisory services to
property/casualty insurers. ISO has no adherence requirements, ISO policy forms
and explanatory materials are intended solely for the information and use of
ISO's participating insurers and their representatives, and insurance regulators.
Neither ISO's general explanations of policy intent nor opinions expressed by
ISO's staff necessarily reflect every insurer's view or control any insurer's
determination of coverage for a specific claim. ISO does not intercede in
coverage disputes arising from insurance policies. If there is any conflict between
a form and any other part of the attached material, the provisions of the form
apply.

© ISO Properties, Inc., 2006
CP 01 40 07 06

Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 9 of 15 PagelD: 391

COMMERCIAL PROPERTY
CP 01 40 07 06

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

. The exclusion set forth in Paragraph B. applies to
all coverage under all forms and endorsements
that comprise this Coverage Part or Policy, includ-
ing but not limited to forms or endorsements that
cover property damage to buildings or personal
property and forms or endorsements that cover
business income, extra expense or action of civil
authority.

. We will not pay for loss or damage caused by or
resulting from any virus, bacterium or other micro-
organism that induces or is capable of inducing
physical distress, illness or disease.

However, this exclusion does not apply to loss or
damage caused by or resulting from "fungus", wet
rot or dry rot. Such loss or damage is addressed in
a separate exclusion in this Coverage Part or Pol-
icy.

. With respect to any loss or damage subject to the
exclusion in Paragraph B., such exclusion super-
sedes any exclusion relating to "pollutants".

© ISO Properties, Inc., 2006

This endorsement modifies insurance provided under the following:

D. The following provisions in this Coverage Part or

Policy are hereby amended to remove reference
to bacteria:

1. Exclusion of "Fungus", Wet Rot, Dry Rot And
Bacteria; and

2. Additional Coverage - Limited Coverage for
"Fungus", Wet Rot, Dry Rot And Bacteria, in-
cluding any endorsement increasing the scope
or amount of coverage.

. The terms of the exclusion in Paragraph B., or the

inapplicability of this exclusion to a particular loss,
do not serve to create coverage for any loss that
would otherwise be excluded under this Coverage
Part or Policy.

Page 1 of 1

W

O
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 10 of 15 PagelD: 392

ALASKA, DISTRICT OF COLUMBIA, LOUISIANA, NEW YORK, PUERTO RICO
COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006-OVBEF

Amendatory Endorsement -
Exclusion Of Loss Due To Virus Or
Bacteria

About This Filing

This filing addresses exclusion of loss due to disease-causing agents such as
viruses and bacteria.

 

New Form
We are introducing:

@ Endorsement CP 01 75 07 06 - Exclusion Of Loss Due To Virus Or Bacteria

Related Filing(s)

Rules Filing CF-2006-OVBER

 

Introduction

 

The current pollution exclusion in property policies encompasses contamination
(in fact, uses the term contaminant in addition to other terminology). Although
the pollution exclusion addresses contamination broadly, viral and bacterial
contamination are specific types that appear to warrant particular attention at this
point in time.

An example of bacterial contamination of a product is the growth of listeria
bacteria in milk. In this example, bacteria develop and multiply due in part to
inherent qualities in the property itself. Some other examples of viral and
bacterial contaminants are rotavirus, SARS, influenza (such as avian flu),
legionella and anthrax. The universe of disease-causing organisms is always in
evolution.

Disease-causing agents may render a product impure (change its quality or
substance), or enable the spread of disease by their presence on interior building
surfaces or the surfaces of personal property. When disease-causing viral or
bacterial contamination occurs, potential claims involve the cost of replacement

© ISO Properties, Inc., 2006
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 11 of 15 PagelD: 393

COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006-OVBEF Page 2

of property (for example, the milk), cost of decontamination (for example,
interior building surfaces), and business interruption (time element) losses,

Current Concerns

 

Although building and personal property could arguably become contaminated
(often temporarily) by such viruses and bacteria, the nature of the property itself
would have a bearing on whether there is actual property damage. An allegation
of property damage may be a point of disagreement in a particular case, In
addition, pollution exclusions are at times narrowly applied by certain courts. In
recent years, ISO has filed exclusions to address specific exposures relating to
contaminating or harmful substances. Examples are the mold exclusion in
property and liability policies and the liability exclusion addressing silica dust.
Such exclusions enable elaboration of the specific exposure and thereby can
reduce the likelihood of claim disputes and litigation.

While property policies have not been a source of recovery for losses involving
contamination by disease-causing agents, the specter of pandemic or hitherto
unorthodox transmission of infectious material raises the concern that insurers
employing such policies may face claims in which there are efforts to expand
coverage and to create sources of recovery for such losses, contrary to policy
intent.

In light of these concerns, we are presenting an exclusion relating to
contamination by disease-causing viruses or bacteria or other disease-causing
microorganisms.

Features Of New Amendatory Endorsement

The amendatory endorsement presented in this filing states that there is no
coverage for loss or damage caused by or resulting from any virus,
bacterium or other microorganism that induces or is capable of inducing
physical distress, illness or disease. The exclusion (which is set forth in
Paragraph B of the endorsement) applies to property damage, time element and
all other coverages; introductory Paragraph A prominently makes that point.
Paragraph C serves to avoid overlap with another exclusion, and Paragraph D
emphasizes that other policy exclusions may still apply.

 

Copyright Explanation

The material distributed by Insurance Services Office, Inc. is copyrighted, All
rights reserved. Possession of these pages does not confer the right to print,
reprint, publish, copy, sell, file or use same in any manner without the written
permission of the copyright owner,

 

© ISO Properties, Inc., 2006
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 12 of 15 PagelD: 394

COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006-OVBEF Page 3

Important Note

 

Insurance Services Office, Inc. (ISO) makes available advisory services to
property/casualty insurers, ISO has no adherence requirements. ISO policy forms
and explanatory materials are intended solely for the information and use of
ISO's participating insurers and their representatives, and insurance regulators.
Neither ISO's general explanations of policy intent nor opinions expressed by
ISO's staff necessarily reflect every insurer's view or control any insurer's
determination of coverage for a specific claim. ISO does not intercede in
coverage disputes arising from insurance policies, If there is any conflict between
a form and any other part of the attached material, the provisions of the form
apply.

© ISO Properties, Inc., 2006
CP 01 75 07 06

Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 13 of 15 PagelD: 395

COMMERCIAL PROPERTY
CP 01 75 07 06

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

. The exclusion set forth in Paragraph B. applies to
all coverage under all forms and endorsements
that comprise this Coverage Part or Policy, includ-
ing but not limited to forms or endorsements that
cover property damage to buildings or personal
property and forms or endorsements that cover
business income, extra expense or action of civil
authority.

. We will not pay for loss or damage caused by or
resulting from any virus, bacterium or other micro-
organism that induces or is capable of inducing
physical distress, illness or disease.

However, this exclusion does not apply to loss or
damage caused by or resulting from fungus. Such
loss or damage is addressed in a separate exclu-
sion in this Coverage Part or Policy.

© ISO Properties, Inc., 2006

This endorsement modifies insurance provided under the following:

C. With respect to any loss or damage subject to the

exclusion in Paragraph B., such exclusion super-
sedes any exclusion relating to "pollutants".

. The terms of the exclusion in Paragraph B., or the

inapplicability of this exclusion to a particular loss,
do not serve to create coverage for any loss that
would otherwise be excluded under this Coverage
Part or Policy.

Page 1 of 7

O
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 14 of 15 PagelD: 396

N

EXHIBIT B
Case 3:20-cv-06772-FLW-TJB Document 13-2 Filed 07/20/20 Page 15 of 15 PagelD: 397

AMERICAN ASSOCIATION OF INSURANCE SERVICES
Artisans
Virus Or Bacteria Exclusion - Filing Memorandum

AAIS has developed and is filing a mandatory endorsement for use with the Artisans Program.
This new mandatory Virus Or Bacteria Exclusion, AP 0365 10 06, is described below.

Property coverage has not been, nor was it intended to be, a source of recovery for loss, cost,
or expense caused by disease causing agents. With the possibility of a pandemic, there is
concern that claims may result in efforts to expand coverage to create recovery for loss where
no coverage was originally intended. In light of this possibility, AAIS is filing a Virus Or Bacteria
Exclusion that will amend all property coverages provided by this policy to specifically address
virus and bacteria exposures and clarify policy intent.

Provisions are added with respect to property all coverages provided by this policy to clarify
that loss, cost, or expense caused by, resulting from, or relating to any virus, bacterium, or
other microorganism that causes disease, illness, or physical distress or that is capable of
causing disease, illness, or physical distress is excluded. Avian Flu, SARS, rotavirus, listeria,
legionella, and anthrax are examples of disease or illness causing agents addressed by this
exclusion but are by no means an exhaustive list.

When fungus or related perils is a defined term, the definition of fungus or related perils is
deleted and replaced to remove reference to 'a bacterium’ within that definition, but only with
respect to Property Coverages.

A copy of AP 0365 10 06 is provided for your review.

Artisans 10/06 -1- F-1

Copyright, American Association of Insurance Services, Inc., 2006
